In related child protective proceedings pursuant to Family Court article 10, the mother appeals (1) from an order of disposition of the Family Court, Queens County (Richroath, J.), dated July 17, 2008, which, inter alia, after a hearing, placed the child Enrique P with the Commissioner of Social Services until the conclusion of the next permanency hearing, (2), as limited by her brief, from so much of an order of disposition of the same court, also dated July 17, 2008, as released the children Justin P, Cheyanne P, Kenneth S., and Alan S. to the custody of the father Kenneth S. and directed her to complete an anger management course, (3) an order of protection of the same court, also dated July 17, 2008, in favor of Enrique P and against her for a period of one year, and (4) an *660order of protection of the same court, also dated July 17, 2008, in favor of the remaining children and against her for a period of one year.
Ordered that the appeal from the order of disposition dated July 17, 2008, placing Enrique E with the Commissioner of Social Services, and the appeals from the orders of protection dated July 17, 2008, are dismissed as abandoned, without costs or disbursements (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order of disposition dated July 17, 2008, releasing the children Justin E, Cheyanne E, Kenneth S., and Alan S. to the custody of the respondent Kenneth S. is affirmed insofar as appealed from, without costs or disbursements.
The provision of the order of disposition directing that the mother, who consented to a finding of neglect against her, only be afforded supervised visitation with her four youngest children, is supported by the record (see Matter of Ramazan U, 303 AD2d 516 [2003]).
The mother’s remaining contentions are without merit. Mastro, J.E, Santucci, Eng and Lott, JJ., concur.